DETAILED ACTION
Election/Restrictions
Claims 7 and 10-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/25/22.
Applicant's election with traverse of claims 7 and 10-12 in the reply filed on 10/25/22 is acknowledged.  The traversal is on the ground(s) that: there is no undue search burden on the examiner.  This is not found persuasive because as specifically stated in the restriction posted 9/27/22, searching for the other species would require “employing different search queries”.
The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 5 refers to “two boundary lines connecting a first pole and second pole”.  First, the boundary lines are in fact “imaginary”. As such, applicant should refer to them as imaginary within the claim.  Second, the “line” is actually not a line, but an “arc” projected on the circular surface of the ball.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8, 9, 13, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Morgan et al (herein “Morgan”; US Pub. No. 2008/0248897 A1) as evidenced by/in view of Watanabe (US Pub. No. 2007/0015602 A1).
Regarding claim 1, Morgan discloses a golf ball comprising a core, at least one intermediate layer covering the core, and a cover covering the intermediate layer (Fig. 2, items 16, 18, and 14 respectively), wherein the golf ball surface has a first region with a first color and a second region with a second color (Fig. 1 and pars. [0026]-[0027]; noting opaque and translucent coloring, respectively; see also pars. [0037]-[0040] making obvious coloring the opaque and translucent areas different colors), and when a color difference between a surface of an outermost layer of the intermediate layer and the first region of the golf ball surface is represented by ΔEms1 (Fig. 1, pars. [0026]-[0027] and [0037]-[0040]; noting the first region may be an opaque color of “green”, and noting the intermediate layer may be “blue”; par. [0037] clearly disclosing that the intermediate layer may be “pigmented”), and a color difference between the surface of the outermost layer of the intermediate layer and the second region of the golf ball surface is represented by ΔEms2 (pars. [0026]-[0027] and [0037]-[0040]; noting the intermediate layer may be “blue”, and the cover layer may be translucent orange).  It is noted that Morgan does not specifically disclose that ΔEms2/ΔEms1 > 4.0 and ΔEms1<20 are satisfied.  However, regarding the exact values for the ΔEs (and thus their ratios), it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In addition, to support the Examiner’s assertion that ΔE is a result-effective variable (i.e. a variable which achieves a recognized result) and can be optimized or found though routine experimentation, the Examiner evidences Watanabe which specifically states that ΔE is a result-effective variable to optimize the appearance of the unevenness of the cover and color differences with the cover itself (par. [0025]).  In the alternative, regarding the exact values for the ΔE (and thus their ratios), it has been held that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.  See In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing that the exact values for ΔE (and thus their ratios) could be found through routine experimentation in order to optimize the appearance of the unevenness of the cover and color differences within the cover itself. In the alternative, it would have been obvious to one of ordinary skill in the art at the time of filing that the exact values for ΔE (and thus their ratios) would provide no mechanical value to the ball itself and thus would be purely aesthetic in nature.
Regarding claim 2, Morgan discloses that a color difference between the first region of the golf ball surface and the second region of the golf ball surface is represented by ΔEs1s2 (pars. [0037]-[0040]; noting the opaque color may be “green”, and the translucent cover may be “orange”).  It is noted that Morgan does not specifically disclose that ΔEs1s2 > 50 is satisfied.  However, regarding the exact values for the ΔEs, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In addition, to support the Examiner’s assertion that ΔE is a result-effective variable (i.e. a variable which achieves a recognized result) and can be optimized or found though routine experimentation, the Examiner evidences Watanabe which specifically states that ΔE is a result-effective variable to optimize the appearance of the unevenness of the cover and color differences with the cover itself (par. [0025]).  In the alternative, regarding the exact values for the ΔE, it has been held that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.  See In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing that the exact values for ΔE could be found through routine experimentation in order to optimize the appearance of the unevenness of the cover and color differences within the cover itself. In the alternative, it would have been obvious to one of ordinary skill in the art at the time of filing that the exact values for ΔE would provide no mechanical value to the ball itself and thus would be purely aesthetic in nature.
Regarding claim 3, Morgan discloses that layer of the intermediate layer has a color selected from the group consisting of white, yellow, orange, blue, red, pink, green, and black (par. [0037]; noting the “intermediate” layer can be colored to provide a “blue or green” cover overall appearance, so it is obvious that the intermediate layer can be “blue”).
Regarding claim 4, Morgan discloses that the first color and the second color are each a color selected from the group consisting of white, yellow, orange, blue, red, pink, green, and black (pars. [0026] and [0037] making obvious an opaque green color, and pars. [0026] and [0040] making obvious a translucent orange color).
Regarding claim 5, Morgan discloses that the first region and the second region are each a region surrounded by two boundary lines connecting a first pole and a second pole of the golf ball surface wherein the region continues from the first pole to the second pole (Fig. 1; noting the poles can be top and bottom dead center, a first boundary line on the front surface running from the bottom pole to the top, and a second boundary line on the back surface running from the top pole to the bottom to create the hemispherical regions are on each side; see applicant’s Fig. 3; noting the “line” is actually an “arc”).  In the alternative, regarding the exact shape of the colored regions, it has been held that changes in shape are a matter of choice absent persuasive evidence that a person of skill in the art would find the shape significant.  In re Daily, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing that the exact shape of the color regions would not be significant: that is, the golf ball would provide a multi-color surface; regardless of the exact shape of each region.
Regarding claim 6, Morgan discloses that the first region and the second region are each hemispherical (Fig. 1; noting the left and right sides).
Regarding claim 8, it is noted that Morgan does not specifically disclose that the golf ball further comprises a paint film covering the cover, and the paint film is a clear paint film.  However, Watanabe discloses a golf ball wherein the golf ball further comprises a paint film covering the cover, and the paint film is a clear paint film (pars. [0030] and [0025]; noting a “clear coat”; see also Morgan: par. [0004] as further evidence of a “clear finish coating”).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Morgan to use a clear coat over the cover as taught by Watanabe because doing so would be use of a known technique (using a clear coat over a colored golf ball) to improve a similar product (a colored golf ball) in the same way (using a clear coat over a colored golf ball to provide durability and luster – see Watanabe: par. [0030]).
Regarding claim 9, Morgan discloses that the first region and the second region are each formed by a colored cover (pars. [0037] and [0040] making obvious dye and pigment in the outer cover).
Regarding claim 13, Morgan discloses that the intermediate layer and the cover are each formed from a composition containing a resin component (pars. [0041], [0058], and [0063] making obvious “resins”), and a fluorescent dye and/or fluorescent pigment (pars. [0037] and [0040] making obvious dye and pigment in the intermediate layer and outer cover; and par. [0040] making obvious the use of “fluorescent”).
Regarding claim 15, Morgan discloses that an area ratio of the first region to the second region ranges from 20/80 to 80/20 (Fig. 1; noting it is obvious that it would be 50/50).
Regarding claim 16, Morgan discloses that the surface of the outermost layer of the intermediate layer has a third color, and the third color is same as or different from the first color of the first region, and is different from the second color of the second region (Morgan: pars. [0037]-[0040]; noting the intermediate layer may be “blue”, the first region may be “green”, and the second region may be “translucent orange”; so it may be “different’ than the first and second regions).
Regarding claim 17, it is noted that Morgan does not specifically disclose that ΔEms2 ranges from 30 to 160.  However, regarding the exact value for the ΔEs, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In addition, to support the Examiner’s assertion that ΔE is a result-effective variable (i.e. a variable which achieves a recognized result) and can be optimized or found though routine experimentation, the Examiner evidences Watanabe which specifically states that ΔE is a result-effective variable to optimize the appearance of the unevenness of the cover and color differences with the cover itself (par. [0025]).  In the alternative, regarding the exact values for the ΔE, it has been held that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.  See In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing that the exact values for ΔE could be found through routine experimentation in order to optimize the appearance of the unevenness of the cover and color differences within the cover itself. In the alternative, it would have been obvious to one of ordinary skill in the art at the time of filing that the exact values for ΔE would provide no mechanical value to the ball itself and thus would be purely aesthetic in nature.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Morgan et al (herein “Morgan”; US Pub. No. 2008/0248897 A1) as evidenced by Watanabe (US Pub. No. 2007/0015602 A1) and in further view of Morgan et al. (herein “Morgan ‘841”; US Pub. No. 2013/0130841 A1).
Regarding claim 14, it is noted that Morgan does not specifically discloses that the composition further contains an ultraviolet absorber or light stabilizer.  However, Morgan ‘004 discloses a similar golf ball wherein the composition further contains an ultraviolet absorber or light stabilizer (par. [0072]).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Morgan to use ultraviolet absorber or light stabilizer as taught by Morgan ‘841 because doing so would be use of a known technique (using a UV light absorber and stabilizer in a cover) to improve a similar product (a golf ball with a colored cover) in the same way (using a UV light absorber and stabilizer in a colored golf ball cover in order to “provide improved melt process ability and balance ball performance” – see Morgan ‘841: par. [0072]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW BRIAN STANCZAK whose telephone number is (571)270-7831.  The examiner can normally be reached on 8:30-10 and 1-3:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571)272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW B STANCZAK/
Examiner, Art Unit 3711
11/8/22
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711